In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00254-CV

 DYNOCOM INDUSTRIES, INC.,                   §   On Appeal from County Court at Law
 Appellant                                       No. 3

                                             §   of Tarrant County (2020-005207-3)
 V.
                                             §   April 21, 2022
 TYPE A MOTORSPORTS OF TEXAS,                §   Memorandum Opinion by Chief
 LLC, Appellee                                   Justice Sudderth


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Dynocom Industries, Inc. shall pay all costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS

                                         By /s/ Bonnie Sudderth
                                            Chief Justice Bonnie Sudderth